
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8



THE 2008 EQUITY PARTICIPATION PLAN
OF
LTC PROPERTIES, INC.


        LTC Properties, Inc., a Maryland corporation, has adopted The 2008
Equity Participation Plan of LTC Properties, Inc. (the "Plan"),
effective            , 2008, for the benefit of its eligible employees,
consultants and directors.

        The purposes of the Plan are as follows:

        (1)   To provide an additional incentive for Independent Directors, key
Employees and consultants to further the growth, development and financial
success of the Company by personally benefiting through the ownership of Company
stock and/or rights which recognize such growth, development and financial
success;

        (2)   To enable the Company to obtain and retain the services of
Independent Directors, key Employees and consultants considered essential to the
long range success of the Company by offering them an opportunity to own stock
in the Company and/or rights which will reflect the growth, development and
financial success of the Company; and

        (3)   To encourage participants to contribute materially to the growth
of the Company, thereby benefiting the Company's stockholders, and align the
economic interests of the participants with those of the stockholders.


ARTICLE I.
DEFINITIONS


        Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise.

        "Administrator" shall mean the party that conducts the general
administration of the Plan as provided in Article XI. With reference to the
administration of the Plan with respect to Awards granted to Independent
Directors, the term "Administrator" shall refer to the Board. With reference to
the administration of the Plan with respect to any other Award, the term
"Administrator" shall refer to the Committee, unless the Board has assumed the
authority for administration of the Plan generally as provided in Section 11.2.

        "Award" shall mean an Option, Restricted Stock, a Performance Award,
Dividend Equivalents, Deferred Stock, Stock Payment or a Stock Appreciation
Right, which may be awarded or granted under the Plan (collectively, "Awards").

        "Award Agreement" shall mean a written agreement executed by an
authorized director or officer of the Company and the Holder which contains such
terms and conditions with respect to an Award as the Administrator shall
determine, consistent with the Plan.

        "Award Limit" shall mean two hundred thousand (200,000) shares of Common
Stock, as adjusted pursuant to Section 12.3 of the Plan.

        "Board" shall mean the Board of Directors of the Company.

        "Change in Control" shall mean, unless otherwise defined in an Award
Agreement, a change in ownership or control of the Company effected through any
of the following transactions:

        (a)   any person or related group of persons (other than the Company or
a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or

1

--------------------------------------------------------------------------------



indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company representing thirty percent (30%)
or more of the total combined voting power of the Company's then outstanding
securities; or

        (b)   the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation (or other entity), other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 662/3% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires more than 30% of the combined voting power of the
Company's then outstanding securities shall not constitute a Change in Control;
or

        (c)   the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, or

        (d)   a majority of the members of the Board cease to be, as of any date
of determination, members of the Board who were members of the Board as of the
date the Plan was approved by the stockholders of the Company or were nominated
for election or elected to the Board with the approval of a majority of the
members of the Board at the time of such nomination or election.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Committee" shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in
Section 11.1.

        "Common Stock" shall mean the common stock of the Company, par value
$.01 per share.

        "Company" shall mean LTC Properties, Inc., a Maryland corporation.

        "Corporate Transaction" shall mean any of the following
stockholder-approved transactions to which the Company is a party:

        (a)   a merger, consolidation or acquisition in which the Company is not
the surviving entity, except for a transaction the principal purpose of which is
to change the state in which the Company is incorporated, form a holding company
or effect a similar reorganization as to form whereupon the Plan and all Options
are assumed by the successor entity;

        (b)   the sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, in complete liquidation or
dissolution of the Company in a transaction not covered by the exceptions to
clause (a), above; or

        (c)   any reverse merger in which the Company is the surviving entity
but in which securities possessing more than thirty percent (30%) of the total
combined voting power of the Company's outstanding securities are transferred or
issued to a person or persons different from those who held such securities
immediately prior to such merger.

        "Coupled Stock Appreciation Right" shall mean an Award granted under
Section 9.2 of the Plan.

        "CSAR" shall mean a Coupled Stock Appreciation Right.

        "Deferred Stock" shall mean Common Stock awarded under Section 8.5 of
the Plan.

        "Director" shall mean a member of the Board.

        "Dividend Equivalent" shall mean a right to receive the equivalent value
(in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 8.3 of the Plan.

2

--------------------------------------------------------------------------------



        "Employee" shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, or of any
corporation which is a Subsidiary.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        "Fair Market Value" of a share of Common Stock as of a given date shall
be (i) the closing price of a share of Common Stock on the principal exchange on
which shares of Common Stock are then trading, if any (or as reported on any
composite index which includes such principal exchange), on the trading day
previous to such date, or if shares were not traded on the trading day previous
to such date, then on the next preceding date on which a trade occurred, or
(ii) if Common Stock is not traded on an exchange but is quoted on NASDAQ or a
successor quotation system, the mean between the closing representative bid and
asked prices for the Common Stock on the trading day previous to such date as
reported by NASDAQ or such successor quotation system; or (iii) if Common Stock
is not publicly traded on an exchange and not quoted on NASDAQ or a successor
quotation system, the Fair Market Value of a share of Common Stock as
established by the Administrator acting in good faith through the reasonable
application of a reasonable valuation method.

        "Grantee" shall mean an Employee, Independent Director or consultant
granted a Performance Award, Dividend Equivalent, Stock Payment, Stock
Appreciation Right, or Deferred Stock.

        "Holder" shall mean a person who has been granted or awarded an Award.

        "Incentive Stock Option" shall mean an Option that is designated as an
Incentive Stock Option by the Committee to the extent such Option complies with
the applicable provisions of Section 422 of the Code.

        "Independent Director" shall mean a member of the Board who is not an
Employee.

        "Independent Stock Appreciation Right" shall mean an Award granted under
Section 9.3 of the Plan.

        "ISAR" shall mean an Independent Stock Appreciation Right.

        "Non-Qualified Stock Option" shall mean an Option that is not designated
as an Incentive Stock Option by the Committee, or an Option that is designated
as an Incentive Stock Option to the extent such Option does not comply with the
provisions of Section 422 of the Code.

        "Option" shall mean an Award granted under Article IV of the Plan. An
Option granted under the Plan shall, as determined by the Committee, be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Independent Directors and consultants shall be Non-Qualified
Stock Options.

        "Optionee" shall mean an Employee, consultant or Independent Director
granted an Option under the Plan.

        "Performance Award" shall mean a cash bonus, stock bonus or other
performance or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Section 8.2 of the Plan.

        "Performance Criteria" shall mean the following business criteria with
respect to the Company or any Subsidiary: (i) net income, (ii) performance of
investments, (iii) cash flow, (iv) earnings per share, (v) return on equity,
(vi) return on invested capital or assets, (vii) cost reductions or savings,
(viii) funds from operations, (ix) appreciation in the fair market value of
Common Stock and (x) earnings before any one or more of the following items:
interest, depreciation or amortization.

        "Plan" shall mean The 2008 Equity Participation Plan of LTC
Properties, Inc., as set forth herein and as amended from time to time.

3

--------------------------------------------------------------------------------



        "Restricted Stock" shall mean Common Stock awarded under Article VII of
the Plan.

        "Restricted Stockholder" shall mean an Employee, Independent Director or
consultant granted an Award of Restricted Stock under Article VII of the Plan.

        "Rule 16b-3" shall mean Rule 16b-3 under the Exchange Act, amended from
time to time.

        "Securities Act" shall mean the Securities Act of 1933, as amended.

        "Stock Appreciation Right" shall mean an Award granted under Article IX
of the Plan.

        "Stock Payment" shall mean an Award granted under Section 8.4 of the
Plan.

        "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

        "Termination of Consultancy" shall mean the time when the engagement of
a Holder as a consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause and with or without notice, including, but not by
way of limitation, by resignation, discharge, death or retirement; but excluding
terminations where there is a simultaneous commencement of employment with the
Company or any Subsidiary. The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
Termination of Consultancy resulted from a discharge for good cause, and all
questions of whether a particular leave of absence constitutes a Termination of
Consultancy. Notwithstanding any other provision of the Plan, the Company or any
Subsidiary has an absolute and unrestricted right to terminate a consultant's
service at any time for any reason whatsoever, with or without cause and with or
without notice, except to the extent expressly provided otherwise in writing.

        "Termination of Directorship" shall mean the time when a Holder who is
an Independent Director ceases to be a Director for any reason, including, but
not by way of limitation, a termination by resignation, failure to be elected,
death or retirement, but excluding terminations where there is a simultaneous
commencement of employment or establishment of a consulting relationship with
the Company or any Subsidiary. The Board, in its sole and absolute discretion,
shall determine the effect of all matters and questions relating to Termination
of Directorship with respect to Independent Directors.

        "Termination of Employment" shall mean the time when the
employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, with or without cause and with or
without notice, including, but not by way of limitation, a termination by
resignation, discharge, death, disability or retirement; but excluding
(i) terminations where there is a simultaneous reemployment or continuing
employment of a Holder by the Company or any Subsidiary, (ii) at the discretion
of the Committee, terminations which result in a temporary severance of the
employee-employer relationship, and (iii) at the discretion of the Committee,
terminations which are followed by the simultaneous establishment of a
consulting relationship by the Company or a Subsidiary with the former employee.
The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Employment, including, but not
by way of limitation, the question of whether a Termination of Employment
resulted from a discharge for cause, and all questions of whether a particular
leave of absence constitutes a Termination of Employment; provided, however,
that, with respect to Incentive Stock Options, unless otherwise determined by
the Committee in its discretion, a leave of absence, change in status from an
employee to an independent contractor or other change in the employee-employer
relationship shall constitute a Termination of Employment if, and to the extent
that, such leave of absence, change in status or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue

4

--------------------------------------------------------------------------------




rulings under said Section. Notwithstanding any other provision of the Plan, the
Company or any Subsidiary has an absolute and unrestricted right to terminate an
Employee's employment at any time for any reason whatsoever, with or without
cause and with or without notice, except to the extent expressly provided
otherwise in writing.


ARTICLE II.
SHARES SUBJECT TO PLAN AND OTHER LIMITATIONS


        2.1.    Aggregate Limit on Shares Subject to Plan and Individual Award
Limits.    

        (a)   The shares of stock subject to Awards shall be Common Stock. The
aggregate number of such shares which may be issued upon exercise of Options or
in connection with any other Awards shall not exceed Six Hundred Thousand
(600,000). The shares of Common Stock issuable upon exercise of Options or in
connection with any other Awards may be previously authorized but unissued
shares.

        (b)   The Administrator may not grant to any individual in any calendar
year Stock Options, Restricted Stock, Independent Stock Appreciation Rights,
Performance Awards, Stock Payments and Deferred Stock representing in the
aggregate a number of Shares in excess of the Award Limit. For this purpose, a
Performance Award payable in cash shall represent a number of Shares equal to
the amount of such cash divided by the Fair Market Value of a share of Common
Stock on the date the Performance Award is granted. The Administrator may not
grant to any individual in any calendar year Divided Equivalents in excess of
the aggregate number of Stock Appreciation Rights, Deferred Stock Awards and
Performance Awards payable in shares of Common Stock granted to such individual
in such calendar year. The Administrator may not grant to any individual in any
calendar year Coupled Stock Appreciation Rights in excess of the Options granted
to such individual in such calendar year.

        2.2.    Add-back of Options and Other Rights.    If any Award expires,
is forfeited or is canceled without having been fully exercised or without
having become fully vested, or is exercised in whole or in part for cash as
permitted by the Plan, the number of shares subject to such Award as to which
such Award was not exercised, was forfeited, was cancelled, or was exercised in
cash may again be subject to an Award, subject to the limitations of
Section 2.1. Furthermore, any shares subject to Awards which are adjusted
pursuant to Section 12.3 and become exercisable with respect to shares of stock
of another corporation shall be considered cancelled and may again be subject to
an Award, subject to the limitations of Section 2.1. If any share of Restricted
Stock is forfeited by the Holder or repurchased by the Company pursuant to
Section 7.5 hereof, such share may again be subject to an Award, subject to the
limitations of Section 2.1. Notwithstanding the provisions of this Section 2.2,
no shares of Common Stock may again be optioned, granted or awarded if such
action would cause Incentive Stock Options to fail to qualify as an incentive
stock options under Section 422 of the Code.


ARTICLE III.
GRANTING OF AWARDS


        3.1    Award Agreement.    Each Award shall be evidenced by an Award
Agreement. Award Agreements evidencing Incentive Stock Options shall contain
such terms and conditions as may be necessary to meet the applicable provisions
of Section 422 of the Code.

        3.2    Consideration.    In consideration of the granting of an Award
under the Plan, the Holder shall agree, in the Award Agreement, to remain in the
employ of (or to consult for or to serve as an Independent Director of, as
applicable) the Company or any Subsidiary for a period of at least one year (or
such shorter period as may be fixed in the Award Agreement or by action of the
Administrator following grant of the Award) after the Award is granted (or, in
the case of an Independent Director, until the next annual meeting of
stockholders of the Company).

5

--------------------------------------------------------------------------------



        3.3    At-Will Employment.    Nothing in the Plan or in any Award
Agreement hereunder shall confer upon any Holder any right to continue in the
employ of, or as a consultant for, the Company or any Subsidiary, or as a
Director of the Company, or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Holder at any time for any reason whatsoever, with or without
cause and with or without notice, except to the extent expressly provided
otherwise in a written employment agreement between the Holder and the Company
or any Subsidiary.


ARTICLE IV.
GRANTING OF OPTIONS TO EMPLOYEES,
CONSULTANTS AND INDEPENDENT DIRECTORS


        4.1.    Eligibility.    Any Employee or consultant selected by the
Committee pursuant to Section 4.4(a)(i) shall be eligible to be granted Options.
Each Independent Director of the Company shall be eligible to be granted Options
at the times and in the manner set forth in Sections 4.5 and 4.6. An Option
shall give the Optionee the right to purchase shares of Common Stock under the
terms and conditions set forth in the Award Agreement applicable to the Option.

        4.2.    Disqualification for Stock Ownership.    No person may be
granted an Incentive Stock Option under the Plan if such person, at the time the
Incentive Stock Option is granted, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any then existing Subsidiary or parent corporation (within the meaning of
Section 422 of the Code) unless such Incentive Stock Option conforms to the
applicable provisions of Section 422 of the Code.

        4.3.    Qualification of Incentive Stock Options.    No Incentive Stock
Option shall be granted to any person who is not an Employee.

        4.4.    Granting of Options to Employees and Consultants.    

        (a)   The Committee shall from time to time, in its absolute discretion,
and subject to applicable limitations of the Plan:

        (i)    Determine which Employees are key Employees and select from among
the key Employees or consultants (including Employees or consultants who have
previously received Awards under the Plan) such of them as in its opinion should
be granted Options;

        (ii)   Subject to the Award Limit, determine the number of shares to be
subject to such Options granted to the selected key Employees or consultants;

        (iii)  Subject to Section 4.3, determine whether such Options are to be
Incentive Stock Options or Non-Qualified Stock Options; and

        (iv)  Determine the terms and conditions of such Options, consistent
with the Plan.

        (b)   Upon the selection of a key Employee or consultant to be granted
an Option, the Committee shall instruct the Secretary of the Company to issue
the Option and may impose such conditions on the grant of the Option as it deems
appropriate. Without limiting the generality of the preceding sentence, the
Committee may, in its discretion and on such terms as it deems appropriate, and
consistent with applicable law require as a condition on the grant of an Option
to an Employee or consultant that the Employee or consultant surrender for
cancellation some or all of the unexercised Options or any other Awards or
rights which have been previously granted to him/her under the Plan or
otherwise. An Option, the grant of which is conditioned upon such surrender, may
have an Option price lower (or higher) than the exercise price of such
surrendered Option or other Award, may cover the same (or a lesser or greater)
number of shares as such

6

--------------------------------------------------------------------------------



surrendered Option or other Award, may contain such other terms as the Committee
deems appropriate, and shall be exercisable in accordance with its terms,
without regard to the number of shares, price, exercise period or any other term
or condition of such surrendered Option or other Award. Notwithstanding the
foregoing, the Committee shall not have authority to reprice Options in
accordance with this Section 4.4(b) without first obtaining stockholder approval
for such repricing and the grant of an Option described in the previous sentence
may not result in the imposition on the Optionee of a 20% tax pursuant to
Section 409A(a)(1)(B) of the Code.

        (c)   Any Incentive Stock Option granted under the Plan may be modified
by the Committee, with the consent of the Optionee, to disqualify such Option
from treatment as an "incentive stock option" under Section 422 of the Code,
provided that no such modification may result in the imposition on the Optionee
of a 20% tax pursuant to Section 409A(a)(1)(B) of the Code.

        4.5.    Granting of Options to Independent Directors.    The Board shall
from time to time, in its absolute discretion, and subject to applicable
limitations of the Plan determine (i) which Independent Directors, if any,
should, in its opinion, be granted Non-Qualified Stock Options, (ii) subject to
the Award Limit, determine the number of number of shares to be subject to such
Options, and (iii) the terms and conditions of such Options, consistent with the
Plan.

        4.6.    Options in Lieu of Cash Compensation.    Options may be granted
under the Plan to Employees and consultants in lieu of cash bonuses which would
otherwise be payable to such Employees and consultants and to Independent
Directors in lieu of directors' fees which would otherwise be payable to such
Independent Directors, pursuant to such policies which may be adopted by the
Administrator from time to time.


ARTICLE V.
TERMS OF OPTIONS


        5.1    Option Price.    The price per share of the shares subject to
each Option granted to Employees and consultants shall be set by the Committee;
provided, however, that such price shall not be less than the par value of a
share of Common Stock, unless otherwise permitted by applicable state law, and
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date the Option is granted; and provided further that in the case of
Incentive Stock Options granted to an individual then owning (within the meaning
of Section 424(d) of the Code) more than 10% of the total combined voting power
of all classes of stock of the Company or any Subsidiary or parent corporation
thereof (within the meaning of Section 422 of the Code), such price shall not be
less than 110% of the Fair Market Value of a share of Common Stock on the date
the Option is granted.

        5.2    Option Term.    The term of an Option granted to an Employee or
consultant shall be set by the Committee in its discretion; provided, however,
that the term shall not be more than ten (10) years from the date the Option is
granted, or five (5) years from such date if the Option is an Incentive Stock
Option granted to an individual then owning (directly and through application of
the attribution rules of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary
or parent corporation thereof (within the meaning of Section 422 of the Code).
Except as limited by requirements of Section 422 of the Code and regulations and
rulings thereunder applicable to Incentive Stock Options, the Committee may
extend the term of any outstanding Option in connection with any Termination of
Employment or Termination of Consultancy of the Optionee or amend any other term
or condition of such Option relating to such a termination. Notwithstanding the
foregoing, the Committee may not extend the term of any outstanding Option
beyond the earlier of (1) the original expiration date of the Option and (2) the
ten-year anniversary of the grant date of the Option.

7

--------------------------------------------------------------------------------



        5.3    Option Vesting.    

        (a)   The period during which the right to exercise, in whole or in
part, an Option granted to an Employee or a consultant vests in the Optionee
shall be set by the Committee in its sole and absolute discretion and the
Committee may determine that an Option may not be exercised in whole or in part
for a specified period after it is granted; provided, however, that, unless the
Committee otherwise provides in the terms of the Award Agreement or otherwise,
no Option shall be exercisable by any Optionee who is then subject to Section 16
of the Exchange Act within the period ending six months and one day after the
date the Option is granted. At any time after grant of an Option, the Committee
may, in its sole and absolute discretion and subject to whatever terms and
conditions it selects, accelerate the period during which an Option granted to
an Employee or consultant vests.

        (b)   No portion of an Option granted to an Employee or consultant which
is unexercisable at Termination of Employment or Termination of Consultancy, as
applicable, shall thereafter become exercisable, except as may be otherwise
provided by the Committee either in the Award Agreement or by action of the
Committee following the grant of the Option.

        (c)   To the extent that the aggregate Fair Market Value of Common Stock
with respect to which "incentive stock options" (within the meaning of
Section 422 of the Code, but without regard to Section 422(d) of the Code) are
exercisable for the first time by an Optionee during any calendar year (under
the Plan and all other incentive stock option plans of the Company and any
parent or subsidiary corporation (within the meaning of Section 422 of the Code)
of the Company) exceeds $100,000, such Options shall be treated as Non-Qualified
Options to the extent required by Section 422 of the Code. The rule set forth in
the preceding sentence shall be applied by taking Options into account in the
order in which they were granted. For purposes of this Section 5.3(c), the Fair
Market Value of stock shall be determined as of the time the Option with respect
to such Common Stock is granted.

        (d)   Unless otherwise provided in an Award Agreement, Options shall
become fully vested as of the date of a Change in Control.

        5.4    Terms of Options Granted to Independent Directors.    The price
per share of the shares subject to each Option granted to an Independent
Director shall equal 100% of the Fair Market Value of a share of Common Stock on
the date the Option is granted. Subject to Section 6.6, each Option granted to
an Independent Director pursuant to Section 4.5 shall become exercisable in
cumulative annual installments of 331/3% on each of the first, second and third
anniversaries of the date of grant, shall become fully vested as of the date of
a Change in Control and shall expire on the earlier of the seventh anniversary
of the date of vesting or one year following an Independent Director's
Termination of Directorship for any reason.


ARTICLE VI.
EXERCISE OF OPTIONS


        6.1.    Partial Exercise.    An exercisable Option may be exercised in
whole or in part. However, an Option shall not be exercisable with respect to
fractional shares and the Administrator may require that, by the terms of the
Option, a partial exercise be with respect to a minimum number of shares.

        6.2.    Manner of Exercise.    All or a portion of an exercisable Option
shall be deemed exercised upon delivery of all of the following to the Secretary
of the Company or his/her office:

        (a)   A written notice complying with the applicable rules established
by the Administrator stating that the Option, or a portion thereof, is
exercised. The notice shall be signed by the Optionee or other person then
entitled to exercise the Option or such portion of the Option;

8

--------------------------------------------------------------------------------



        (b)   Such representations and documents as the Administrator, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal or state
securities laws or regulations. The Administrator may, in its absolute
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;

        (c)   In the event that the Option shall be exercised pursuant to
Section 12.1 by any person or persons (other than the Optionee), who have been
transferred an Option pursuant to Section 12.1, appropriate proof of the right
of such person or persons to exercise the Option; and

        (d)   Full cash payment to the Secretary of the Company for the shares
with respect to which the Option, or portion thereof, is exercised. However, the
Administrator, may in its discretion (i) allow payment, in whole or in part,
through the delivery of shares of Common Stock owned by the Optionee, duly
endorsed for transfer to the Company with a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; (ii) allow payment, in whole or in part, through the surrender
of shares of Common Stock then issuable upon exercise of the Option having a
Fair Market Value on the date of Option exercise equal to the excess of the
aggregate exercise price of the Option or exercised portion thereof over the
Option price of the Option or exercised portion thereof; (iii) allow payment, in
whole or in part, in accordance with a cashless exercise program under which, if
so instructed by the Optionee, shares of Common Stock may be issued directly to
the Optionee's broker or dealer who in turn will sell the shares and pay the
Option price in cash to the Company from the sale proceeds; or (iv) allow
payment through any combination of the consideration provided in the foregoing
clauses (i), (ii), and (iii).

        6.3.    Conditions to Issuance of Stock Certificates.    The Company
shall not be required to issue or deliver any certificate or certificates for
shares of Common Stock purchased upon the exercise of any Option or portion
thereof prior to fulfillment of all of the following conditions:

        (a)   The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;

        (b)   The completion of any registration or other qualification of such
shares under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

        (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

        (d)   The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may establish from time to time for reasons
of administrative convenience; and

        (e)   The receipt by the Company of full payment for such shares,
including payment of any applicable tax withholdings, which in the discretion of
the Administrator may be in the form of consideration used by the Optionee to
pay for such shares under Section 6.2(d).

        6.4.    Rights as Stockholders.    Optionees shall not be, nor have any
of the rights or privileges of, stockholders of the Company in respect of any
shares purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
Optionees.

        6.5.    Ownership and Transfer Restrictions.    The Administrator, in
its absolute discretion, may impose such restrictions on the ownership and
transferability of the shares purchasable upon the

9

--------------------------------------------------------------------------------




exercise of an Option as it deems appropriate. Any such restriction shall be set
forth in the respective Award Agreement and may be referred to on the
certificates evidencing such shares. The Committee may require the Employee to
give the Company prompt notice of any disposition of shares of Common Stock
acquired by exercise of an Incentive Stock Option within (i) two years from the
date of granting (including the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code) such Option to such Employee or
(ii) one year after the transfer of such shares to such Employee. The
Administrator may direct that the certificates evidencing shares acquired by
exercise of any such Option refer to such requirement to give prompt notice of
disposition.

        6.6.    Additional Limitations on Exercise of Options.    Optionees may
be required to comply with any timing or other restrictions with respect to the
settlement or exercise of an Option, including a window-period limitation, as
may be imposed in the discretion of the Administrator.


ARTICLE VII.
AWARD OF RESTRICTED STOCK


        7.1.    Eligibility.    Subject to the Award Limit, shares of Restricted
Stock may be awarded to any Employee or consultant selected by the Committee
pursuant to Section 7.2 or any Independent Director who the Board determines
should receive such an Award.

        7.2.    Award of Restricted Stock.    

        (a)   The Administrator may from time to time, in its absolute
discretion:

        (i)    Determine which Employees are key Employees and select from among
the key Employees, Independent Directors or consultants (including Employees,
Independent Directors or consultants who have previously received other Awards
under the Plan) such of them as in its opinion should be awarded Restricted
Stock; and

        (ii)   Determine the purchase price, if any, and other terms and
conditions applicable to such Restricted Stock, consistent with the Plan.

        (b)   The Administrator shall establish the purchase price, if any, and
form of payment for Restricted Stock.

        (c)   Upon the selection of a key Employee, Independent Director or
consultant to be awarded Restricted Stock, the Administrator shall instruct the
Secretary of the Company to issue such Restricted Stock and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

        7.3.    Rights as Stockholders.    Subject to Section 7.4, upon delivery
of the shares of Restricted Stock to the escrow holder pursuant to Section 7.6,
the Restricted Stockholder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in his/her Award Agreement, including the right to
receive all dividends and other distributions paid or made with respect to the
shares; provided, however, that in the discretion of the Administrator and as
set forth in the Award Agreement, any extraordinary distributions with respect
to the Common Stock shall be subject to the restrictions set forth in
Section 7.4 or such other restrictions as may be determined by the
Administrator.

        7.4.    Restriction.    All shares of Restricted Stock issued under the
Plan (including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Restricted Stock
Award Agreement, be subject to such terms, conditions and restrictions as the
Administrator shall provide, which restrictions may include, without limitation,
forfeiture of such shares in the event of termination of employment prior to
completion of a term of service and restrictions concerning voting rights and
transferability, Company performance and individual performance and satisfaction
of one or

10

--------------------------------------------------------------------------------




more Performance Criteria; provided, however, that, by action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, remove any or all of the restrictions
imposed by the terms of the Restricted Stock Award Agreement. Unless otherwise
provided in the Award Agreement, all of the restrictions imposed on an Award of
Restricted Stock shall lapse upon the occurrence of a Change in Control.
Restricted Stock may not be sold or encumbered until all restrictions are
terminated or expire. If no consideration was paid by the Restricted Stockholder
upon issuance, a Restricted Stockholder's rights in unvested Restricted Stock
shall lapse upon Termination of Employment or, if applicable, upon Termination
of Consultancy or Termination of Directorship prior to the termination or
expiration of all restrictions; provided, however, that unless otherwise
provided by the Administrator in the Restricted Stock Award Agreement, such
rights shall not lapse in the event of a Termination of Employment, Termination
of Consultancy or Termination of Directorship following a Change in Control or
because of the Restricted Stockholder's death or disability.

        7.5.    Repurchase of Restricted Stock.    The Administrator shall
provide in the terms of each individual Restricted Stock Award Agreement that
the Company shall have the right to repurchase from the Restricted Stockholder
the Restricted Stock then subject to restrictions under the Restricted Stock
Award Agreement immediately upon a Termination of Employment, Termination of
Consultancy or Termination of Directorship prior to the termination or
expiration of all restrictions, at a cash price per share equal to the price
paid by the Restricted Stockholder for such Restricted Stock; provided, however,
that the Administrator in its sole and absolute discretion may provide that no
such right of repurchase shall exist in the event of a Termination of
Employment, Termination of Consultancy or Termination of Directorship without
cause or following a Change in Control or because of the Restricted
Stockholder's retirement, death, disability or otherwise.

        7.6.    Escrow.    Unless otherwise determined by the Administrator, the
Secretary of the Company or such other escrow holder as the Administrator may
appoint shall retain physical custody of each certificate representing
Restricted Stock until all of the restrictions imposed under the Restricted
Stock Award Agreement with respect to the shares evidenced by such certificate
terminate, expire or have been removed.

        7.7.    Legend.    In order to enforce the restrictions imposed upon
shares of Restricted Stock hereunder, the Administrator shall cause a legend or
legends to be placed on certificates representing all shares of Restricted Stock
that are still subject to restrictions under Award Agreements, such legend or
legends shall make appropriate reference to the conditions imposed thereby.

        7.8.    Section 83(b) Election.    If a Restricted Stockholder makes an
election under Section 83(b) of the Code, or any successor section thereto, to
be taxed with respect to the Restricted Stock as of the date of transfer of the
Restricted Stock rather than as of the date or dates upon which the Restricted
Stockholder would otherwise be taxable under Section 83(a) of the Code, the
Restricted Stockholder shall deliver a copy of such election to the Company
immediately after filing such election with the Internal Revenue Service.

        7.9.    Restricted Stock in Lieu of Cash Compensation.    Restricted
Stock may be awarded under the Plan to Employees and consultants in lieu of cash
bonuses which would otherwise be payable to such Employees and consultants and
to Independent Directors in lieu of directors' fees which would otherwise be
payable to such Independent Directors, pursuant to such policies which may be
adopted by the Administrator from time to time.

11

--------------------------------------------------------------------------------






ARTICLE VIII.
PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK,
STOCK PAYMENTS


        8.1.    Eligibility.    Subject to the Award Limit, one or more
Performance Awards, Dividend Equivalents, Awards of Deferred Stock, and/or Stock
Payments may be granted to any Employee who the Committee determines is a key
Employee, any consultant who the Committee determines should receive such an
Award or any Independent Director who the Board determines should receive such
an Award.

        8.2.    Performance Awards.    Any key Employee or consultant selected
by the Committee or any Independent Director selected by the Board may be
granted one or more Performance Awards. A Performance Award represents the right
to receive a payment subject to satisfaction of any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Administrator on a specified date or dates or over any period
or periods determined by the Administrator. In making such determinations, the
Administrator shall consider (among such other factors as it deems relevant in
light of the specific type of Award) the contributions, responsibilities and
other compensation of the particular key Employee, Independent Director or
consultant.

        8.3.    Dividend Equivalents.    Any key Employee or consultant selected
by the Committee or any Independent Director selected by the Board may be
granted Dividend Equivalents. A Dividend Equivalent represents the right to
receive payments in the amount of the dividend on a share of Common Stock.
Dividend Equivalents shall be credited as of dividend payment dates, during the
period between the date a Stock Appreciation Right, Deferred Stock or
Performance Award is granted, and the date such Stock Appreciation Right,
Deferred Stock or Performance Award is exercised, vests or expires, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Administrator, provided
that in no event may the payment of such cash or additional shares of Common
Stock be contingent upon a Holder's exercise of an Option or Stock Appreciation
Right.

        8.4.    Stock Payments.    Any key Employee or consultant selected by
the Committee or any Independent Director selected by the Board may receive
Stock Payments in the manner determined from time to time by the Administrator.
A Stock Payment represents the right to receive one share of Common Stock. The
number of shares shall be determined by the Administrator and may be based upon
the Performance Criteria or other specific performance criteria determined
appropriate by the Administrator, determined on the date such Stock Payment is
made or on any date thereafter.

        8.5.    Deferred Stock.    Any key Employee or consultant selected by
the Committee or any Independent Director selected by the Board may be granted
an Award of Deferred Stock in the manner determined from time to time by the
Administrator. Deferred Stock represents the right to receive one share of
Common Stock in the future. The number of shares of Deferred Stock shall be
determined by the Administrator and may be linked to the satisfaction of
Performance Criteria or other specific performance criteria determined to be
appropriate by the Administrator, in each case on a specified date or dates or
over any period or periods determined by the Administrator. Common Stock
underlying a Deferred Stock Award will not be issued until the Deferred Stock
Award has vested, pursuant to a vesting schedule or satisfaction of Performance
Criteria or other specific performance criteria set by the Administrator. Unless
otherwise provided by the Administrator, a Holder of Deferred Stock shall have
no rights as a Company stockholder with respect to such Deferred Stock until
such time as the Award has vested and the Common Stock underlying the Award has
been issued.

        8.6.    Term.    The term of a Performance Award, Dividend Equivalent,
Deferred Stock and/or Stock Payment shall be set by the Administrator.

12

--------------------------------------------------------------------------------



        8.7.    Exercise or Purchase Price.    The Administrator may establish
the exercise or purchase price, if any, of a Performance Award, shares of
Deferred Stock, or shares received as a Stock Payment.

        8.8.    Exercise Upon Termination of Employment, Termination of
Directorship or Termination of Consultancy.    A Performance Award, Dividend
Equivalent, Deferred Stock and/or Stock Payment is exercisable or payable only
while the Holder is an Employee, Independent Director or consultant; provided,
however, that the Administrator in its sole and absolute discretion may provide
that the Performance Award, Dividend Equivalent, Award of Deferred Stock and/or
Stock Payment may be exercised or paid subsequent to a Termination of
Employment, Termination of Consultancy or Termination of Directorship following
a Change in Control.

        8.9.    Payment on Exercise.    Payment of the amount determined under
Section 8.2 or 8.3 above shall be in cash, in Common Stock or a combination of
both, as determined by the Administrator. To the extent any payment under this
Article VIII is effected in Common Stock, it shall be made subject to
satisfaction of all provisions of Section 6.3.

        8.10.    Performance Award, Dividend Equivalent, Deferred Stock and/or
Stock Payment in Lieu of Cash Compensation.    Performance Awards, Dividend
Equivalents, Deferred Stock and/or Stock Payments may be awarded under the Plan
to Employees and consultants in lieu of cash bonuses which would otherwise be
payable to such Employees and consultants and to Independent Directors in lieu
of directors' fees which would otherwise be payable to such Independent
Directors, pursuant to such policies which may be adopted by the Administrator
from time to time.

        8.11.    Section 409A Compliance.    The Common Stock or cash payment
distributable to a Holder pursuant to a Performance Award, Dividend Equivalent,
Deferred Stock and/or Stock Payment shall be distributed to the Holder no later
than 21/2 months following the end of the calendar year in which the Award vests
or on a specified date or schedule or other distribution event permitted under
Section 409A of the Code, in each case as set forth in the applicable Award
Agreement.


ARTICLE IX.
STOCK APPRECIATION RIGHTS


        9.1.    Grant of Stock Appreciation Rights.    A Stock Appreciation
Right entitles the Holder to a payment equal to the excess of the Fair Market
Value of the number of shares of Common Stock underlying the Stock Appreciation
Right as of the date the Award is exercised over such Fair Market Value as of
the date the Award is granted. A Stock Appreciation Right may be granted to any
key Employee or consultant selected by the Committee or any Independent Director
selected by the Board. A Stock Appreciation Right may be granted (i) in
connection and simultaneously with the grant of an Option or (ii) independent of
an Option. A Stock Appreciation Right shall be subject to such terms and
conditions not inconsistent with the Plan as the Administrator shall impose and
shall be evidenced by an Award Agreement. Without limiting the generality of the
preceding sentence, the Administrator may, in its discretion and on such terms
as it deems appropriate, require as a condition of the grant of a Stock
Appreciation Right to an Employee, Independent Director or consultant that the
Employee, Independent Director or consultant surrender for cancellation some or
all of the unexercised Stock Appreciation Rights or any other Awards or rights
which have been previously granted to him/her under the Plan or otherwise. A
Stock Appreciation Right, the grant of which is conditioned upon such surrender,
may have an exercise price lower (or higher) than the exercise price of such
surrendered Stock Appreciation Right or other Award, may cover the same (or a
lesser or greater) number of shares as such surrendered Stock Appreciation Right
or other Award, may contain such other terms as the Administrator deems
appropriate, and shall be exercisable in accordance with its terms, without
regard to the number of shares, price, exercise period, or any other term or
condition of such surrendered Stock Appreciation Right or other Award.
Notwithstanding the foregoing, the Committee shall not have authority to reprice
Stock Appreciation Rights in accordance with this Section 9.1

13

--------------------------------------------------------------------------------



without first obtaining stockholder approval for such repricing and the grant of
a Stock Appreciation Right described in the previous sentence may not result in
the imposition on the Holder of a 20% tax pursuant to Section 409A(a)(1)(B) of
the Code.

        9.2.    Coupled Stock Appreciation Rights.    

        (a)   A CSAR is a Stock Appreciation Right that is related to a
particular Option and is exercisable only when and to the extent the related
Option is exercisable.

        (b)   A CSAR may be granted to the Grantee for no more than the number
of shares subject to the simultaneously granted Option to which it is coupled.

        (c)   A CSAR shall entitle the Grantee (or other person entitled to
exercise the Option pursuant to the Plan) to surrender to the Company
unexercised a portion of the Option to which the CSAR relates (to the extent
then exercisable pursuant to its terms) and to receive from the Company in
exchange therefore an amount determined by multiplying the difference obtained
by subtracting the exercise price of the CSAR from the Fair Market Value of a
share of Common Stock on the date of exercise of the CSAR by the number of
shares of Common Stock with respect to which the CSAR shall have been exercised,
subject to any limitations the Administrator may impose.

        9.3.    Independent Stock Appreciation Rights.    

        (a)   An Independent Stock Appreciation Right (ISAR) is a Stock
Appreciation Right that is unrelated to any Option. ISARs shall have terms set
by the Administrator and shall cover such number of shares of Common Stock as
the Administrator may determine; provided, however, that the term of an ISAR
shall not be more than ten years from the date the ISAR is granted. An ISAR is
exercisable only while the Grantee is an Employee, Independent Director or
consultant; provided that the Administrator may determine that the ISAR may be
exercised subsequent to Termination of Employment, Termination of Directorship
or Termination of Consultancy without cause, or following a Change in Control,
or because of the Grantee's retirement, death or disability, or otherwise, and
provided further, that unless otherwise provided in the Award Agreement, ISARs
shall become fully vested as of the date of a Change in Control. Notwithstanding
the foregoing, the Administrator may not extend the term of any outstanding ISAR
beyond the earlier of (1) the original expiration date of the ISAR and (2) the
ten-year anniversary of the grant date of the ISAR.

        (b)   An ISAR shall entitle the Grantee (or other person entitled to
exercise the ISAR pursuant to the Plan) to exercise all or a specified portion
of the ISAR (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the ISAR from the Fair
Market Value of a share of Common Stock on the date of exercise of the ISAR by
the number of shares of Common Stock with respect to which the ISAR shall have
been exercised, subject to any limitations the Administrator may impose.

        9.4.    Payment and Limitations on Exercise.    

        (a)   Payment of the amount determined under Sections 9.2(c) and 9.3(b)
above shall be in cash, in Common Stock (based on its Fair Market Value as of
the date the Stock Appreciation Right is exercised) or a combination of both, as
determined by the Administrator. To the extent such payment is effected in
Common Stock it shall be made subject to satisfaction of all provisions of
Section 6.3 above pertaining to Options.

        (b)   Grantees of Stock Appreciation Rights may be required to comply
with any timing or other restrictions with respect to the settlement or exercise
of a Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

14

--------------------------------------------------------------------------------




ARTICLE X.
SECTION 162(M) PERFORMANCE BASED COMPENSATION


        10.1.    General Requirements.    To the extent that a Performance
Award, a Stock Payment or an Award of Restricted Stock or Deferred Stock is
intended to qualify as "performance-based compensation" for purposes of
Section 162(m) of the Code, such Award must (1) be granted by the Committee,
(2) be earned based on the achievement over a performance period established by
the Committee of objective performance goals as are established by the Committee
no later than 90 days after the commencement of the performance period and not
after 25% of the performance period has elapsed and (3) be paid only after the
Committee has certified, after the completion of the performance period, that
the performance goals have been met. To the extent that an Award of Options or
Stock Appreciation Rights is intended to qualify as "performance-based
compensation" for purposes of Section 162(m) of the Code, such Award must be
granted by the Committee.

        10.2.    Performance Goals.    The objective performance goals shall be
stated as specific amounts of, or specific changes in, one or more of the
Performance Criteria. The objective performance goals need not be the same for
different performance periods and for any performance period may be stated:
(a) on an absolute basis or relative to the performance of other companies or of
a specified index or indices, or be based on any combination of the foregoing
and (b) separately for one or more of the Holders, collectively for the entire
group of Holders, or in any combination of the two.

        10.3.    Committee Requirements.    Determinations by the Committee as
to the establishment of performance goals, the amount potentially payable in
respect of, the level of actual achievement of the specified performance goals
relating to any Performance Award, a Stock Payment or an Award of Restricted
Stock or Deferred Stock intended to qualify as "performance-based compensation"
for purposes of Section 162(m) of the Code, and the amount of any such final
Award shall be recorded in writing. Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award that the performance objectives relating
to the such Award and other material terms of such Award upon which settlement
of the Award was conditioned have been satisfied.


ARTICLE XI.
ADMINISTRATION


        11.1.    Compensation Committee.    The Compensation Committee (or
another committee or a subcommittee of the Board assuming the functions of the
Committee under the Plan) shall consist solely of two or more Independent
Directors appointed by and holding office at the pleasure of the Board, each of
whom is both a "non-employee director" as defined by Rule 16b-3 and an "outside
director" for purposes of Section 162(m) of the Code. Appointment of Committee
members shall be effective upon acceptance of appointment. Committee members may
resign at any time by delivering written notice to the Board. Vacancies in the
Committee may be filled by the Board.

        11.2.    Duties and Powers of Committee.    It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. Notwithstanding the foregoing, the
full Board, acting by a majority of its members in office, shall conduct the
general administration of the Plan with respect to Awards granted to Independent
Directors. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan,
except with respect to matters which under Rule 16b-3, Section 162(m) or other
applicable law (including stock exchange rules), are required to be determined
in the sole discretion of the Committee.

15

--------------------------------------------------------------------------------



        11.3.    Compensation; Professional Assistance; Good Faith
Actions.    Members of the Committee shall receive such compensation for their
services as may be determined by the Board. All expenses and liabilities which
members of the Committee incur in connection with the administration of the Plan
shall be borne by the Company. The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers, or other
persons. The Committee, the Company and the Company's officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.


ARTICLE XII.
MISCELLANEOUS PROVISIONS


        12.1.    Not Transferable.    No Award under the Plan may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution, unless and until such Award has been exercised, or the
shares underlying such Award have been issued, and all restrictions applicable
to such shares have lapsed. No Option, Restricted Stock, Deferred Stock,
Performance Award, Stock Appreciation Right, Dividend Equivalent or Stock
Payment or interest or right therein shall be liable for the debts, contracts or
engagements of the Holder or his/her successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

        During the lifetime of the Holder, only he may exercise an Option or
other Award (or any portion thereof) granted to him/her under the Plan. After
the death of the Holder, any exercisable portion of an Option or other Award
may, prior to the time when such portion becomes unexercisable under the Plan or
the applicable Award Agreement, be exercised by his/her personal representative
or by any person empowered to do so under the deceased Holder's will or under
the then applicable laws of descent and distribution.

        12.2.    Amendment, Suspension or Termination of the Plan.    Except as
otherwise provided in this Section 12.2, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board. However, without approval of the Company's stockholders
given within twelve months before or after the action by the Board, no action of
the Board may, except as provided in Section 12.3, increase the limits imposed
in Section 2.1 on the maximum number of shares which may be issued under the
Plan. No amendment, suspension or termination of the Plan shall, without the
consent of the Holder materially impair any rights or obligations under any
Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Incentive
Stock Option be granted under the Plan after the first to occur of the following
events:

        (a)   The expiration of ten years from the date the Plan is adopted by
the Board; or

        (b)   The expiration of ten years from the date the Plan is approved by
the Company's stockholders under Section 12.4.

        12.3.    Changes in Common Stock or Assets of the Company, Acquisition
or Liquidation of the Company, Change in Control and Other Corporate Events.    

16

--------------------------------------------------------------------------------



        (a)   Subject to Section 12.3(d), in the event that the Administrator
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities, or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company (including, but not limited to, a
Corporate Transaction), or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event, in
the Administrator's opinion, affects the Common Stock such that an adjustment is
determined by the Administrator to be appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan or with respect to an Award, then the Administrator
shall, in such manner as it may deem equitable, adjust any or all of:

        (i)    the number and kind of shares of Common Stock (or other
securities or property) with respect to which Awards may be granted or awarded
(including, but not limited to, adjustments of the limitations in Section 2.1 on
the maximum number and kind of shares which may be issued and adjustments of the
Award Limit),

        (ii)   the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Options, Performance Awards,
Stock Appreciation Rights, Dividend Equivalents, or Stock Payments, and in the
number and kind of shares of outstanding Restricted Stock or Deferred Stock, and

        (iii)  the grant or exercise price with respect to any Award.

        (b)   Subject to Sections 12.3(b)(vii) and 12.3(d), in the event of any
Corporate Transaction or other transaction or event described in Section 12.3(a)
or any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations, or accounting
principles, the Administrator, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event, is
hereby authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

        (i)    To provide for either the purchase of any such Award for an
amount of cash equal to the amount that could have been attained upon the
exercise of such Award or realization of the Holder's rights had such Award been
currently exercisable or payable or fully vested or the replacement of such
Award with other rights or property selected by the Administrator in its sole
discretion;

        (ii)   To provide that the Award cannot vest, be exercised or become
payable after such event;

        (iii)  To provide that such Award shall be exercisable as to all shares
covered thereby, notwithstanding anything to the contrary in (i) Articles V,
VII, VIII or IX or (ii) the provisions of such Award;

        (iv)  To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or Awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

17

--------------------------------------------------------------------------------



        (v)   To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;

        (vi)  To provide that, for a specified period of time prior to such
event, the restrictions imposed under an Award Agreement upon some or all shares
of Restricted Stock or Deferred Stock may be terminated, and, in the case of
Restricted Stock, some or all shares of such Restricted Stock may cease to be
subject to repurchase under Section 7.5 or forfeiture under Section 7.4 after
such event; and

        (vii) None of the foregoing discretionary actions taken under this
Section 12.3(b) shall be permitted with respect to Options granted under
Section 4.5 to Independent Directors to the extent that such discretion would be
inconsistent with the applicable exemptive conditions of Rule 16b-3. In the
event of a Change in Control or a Corporate Transaction, to the extent that the
Board does not have the ability under Rule 16b-3 to take or to refrain from
taking the discretionary actions set forth in Section 12.3(b)(iii) above, each
Option granted to an Independent Director shall be exercisable as to all shares
covered thereby upon such Change in Control or during the five days immediately
preceding the consummation of such Corporate Transaction and subject to such
consummation, notwithstanding anything to the contrary in Section 5.4 or the
vesting schedule of such Options. In the event of a Corporate Transaction, to
the extent that the Board does not have the ability under Rule 16b-3 to take or
to refrain from taking the discretionary actions set forth in
Section 12.3(b)(ii) above, no Option granted to an Independent Director may be
exercised following such Corporate Transaction unless such Option is, in
connection with such Corporate Transaction, either assumed by the successor or
survivor corporation (or parent or subsidiary thereof) or replaced with a
comparable right with respect to shares of the capital stock of the successor or
survivor corporation (or parent or subsidiary thereof).

        (c)   Subject to Section 12.3(d) and 12.8, the Administrator may, in its
discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company.

        (d)   No adjustment or action described in this Section 12.3 or in any
other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause the Plan to violate Section 422(b)(1) of the
Code or would result in the imposition on any Holder of a 20% tax pursuant to
Section 409A(a)(1)(B) of the Code. Furthermore, no such adjustment or action
shall be authorized to the extent such adjustment or action would result in
short-swing profits liability under Section 16 or violate the exemptive
conditions of Rule 16b-3 unless the Administrator determines that the Award is
not to comply with such exemptive conditions. The number of shares of Common
Stock subject to any Award shall always be rounded to the next whole number.

        12.4.    Approval of Plan by Stockholders.    The Plan will be submitted
for the approval of the Company's stockholders within twelve months after the
date of the Board's initial adoption of the Plan. Awards may be granted or
awarded prior to such stockholder approval; provided that such Awards shall not
be exercisable nor shall such Awards vest prior to the time when the Plan is
approved by the stockholders; and provided further, that if such approval has
not been obtained at the end of said twelve-month period, all Awards previously
granted or awarded under the Plan shall thereupon be canceled and become null
and void.

        12.5.    Tax Withholding.    The Company shall be entitled to require
payment in cash or deduction from other compensation payable to each Holder of
any sums required by federal, state or local tax law

18

--------------------------------------------------------------------------------




to be withheld with respect to the issuance, vesting, exercise or payment of any
Award. The Administrator may in its discretion and in satisfaction of the
foregoing requirement allow such Holder to elect to have the Company withhold
shares of Common Stock otherwise issuable under such Award (or allow the return
of shares of Common Stock) having a Fair Market Value equal to the sums required
to be withheld.

        12.6.    Forfeiture Provisions.    Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right (to the extent consistent with the applicable
exemptive conditions of Rule 16b-3) to provide, in the terms of Awards made
under the Plan, or to require a Holder to agree by separate written instrument,
that (i) any proceeds, gains or other economic benefit actually or
constructively received by the Holder upon any receipt or exercise of the Award,
or upon the receipt or resale of any Common Stock underlying the Award, must be
paid to the Company, and (ii) the Award shall terminate and any unexercised
portion of the Award (whether or not vested) shall be forfeited, if (a) a
Termination of Employment, Termination of Consultancy or Termination of
Directorship occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (b) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Committee (or the Board, as applicable) or
the Holder incurs a Termination of Employment, Termination of Consultancy or
Termination of Directorship for cause.

        12.7.    Limitations Applicable to Section 16 Persons and
Performance-Based Compensation.    Notwithstanding any other provision of the
Plan, the Plan, and any Award granted or awarded to any individual who is then
subject to Section 16 of the Exchange Act, shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

        12.8.    Effect of Plan Upon Options and Compensation Plans.    The
adoption of the Plan shall not affect any other compensation or incentive plans
in effect for the Company or any Subsidiary. Nothing in the Plan shall be
construed to limit the right of the Company (i) to establish any other forms of
incentives or compensation for Employees, Independent Directors or consultants
of the Company or any Subsidiary or (ii) to grant or assume options or other
rights or Awards otherwise than under the Plan in connection with any proper
corporate purpose including but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.

        12.9.    Compliance with Laws.    The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of shares of Common Stock
and the payment of money under the Plan or under Awards granted or awarded
hereunder are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
law and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

19

--------------------------------------------------------------------------------



        12.10.    Titles.    Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of the Plan.

        12.11.    Governing Law.    The Plan and any agreements hereunder shall
be administered, interpreted and enforced under the internal laws of the State
of Maryland without regard to conflicts of laws thereof.

20

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



THE 2008 EQUITY PARTICIPATION PLAN OF LTC PROPERTIES, INC.
ARTICLE I. DEFINITIONS
ARTICLE II. SHARES SUBJECT TO PLAN AND OTHER LIMITATIONS
ARTICLE III. GRANTING OF AWARDS
ARTICLE IV. GRANTING OF OPTIONS TO EMPLOYEES, CONSULTANTS AND INDEPENDENT
DIRECTORS
ARTICLE V. TERMS OF OPTIONS
ARTICLE VI. EXERCISE OF OPTIONS
ARTICLE VII. AWARD OF RESTRICTED STOCK
ARTICLE VIII. PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK
PAYMENTS
ARTICLE IX. STOCK APPRECIATION RIGHTS
ARTICLE X. SECTION 162(M) PERFORMANCE BASED COMPENSATION
ARTICLE XI. ADMINISTRATION
ARTICLE XII. MISCELLANEOUS PROVISIONS
